     Case 5:19-cv-00223 Document 65 Filed 12/28/20 Page 1 of 2 PageID #: 276




                        UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                            AT BECKLEY


DONALD R. JONES, II and
KIMBERLY A. JONES,

                              Plaintiffs,

v.                                                   CIVIL ACTION NO. 5:19-cv-00223

LACLEDE CHAIN MANUFACTURING
COMPANY, LLC, a Missouri, LLC,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

               Pending is Defendant’s Motion to Vacate Scheduling Order [Doc. 59] and

Defendant’s Motion for Summary Judgment [Doc. 54].

               Federal Rule of Civil Procedure 60 is inapplicable inasmuch as the Court is vested

with the authority under Rule 54 to modify its interlocutory orders at any time prior to final

judgment: “Any order . . . may be revised at any time before the entry of a judgment adjudicating

all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). Accordingly, “a

district court retains the power to reconsider and modify its interlocutory judgments . . . at any

time prior to final judgment when such is warranted.” U.S. Tobacco Coop. Inc. v. Big South

Wholesale of Virginia, LLC, 899 F.3d 236, 256 (4th Cir. 2018) (citing Am. Canoe Ass’n v. Murphy

Farms, Inc., 326 F.3d 505, 514 (4th Cir. 2003)).

               The scheduling matter is governed by the Rule 16(b) good cause standard. “A

schedule shall not be modified except upon a showing of good cause and by leave of the district

judge.” Fed. R. Civ. P. 16(b). “Good cause” requires “the party seeking relief [to] show that the
    Case 5:19-cv-00223 Document 65 Filed 12/28/20 Page 2 of 2 PageID #: 277




deadlines cannot reasonably be met despite the party’s diligence.” Cook v. Howard, 484 F. App’x

805, 815 (4th Cir. 2012) (per curium) (unpublished opinion) (citing 6A Charles Alan Wright,

Arthur R. Miller, & Mary Kay Kane, Federal Practice and Procedure § 1522.2 (3d Ed. 2010)).

Good cause is, as it was in the initial motion to continue and modify, apparent and abundant based

upon (a) a timely disclosure of the manufacturing defect expert and the professed unexpected

finding that no such defect existed, (b) the ongoing challenges posed by the Pandemic insofar as

expert discovery, at a minimum, is concerned and the delay in examining the subject hook, (c) the

recent disclosure of the new expert and his report and a scheduled deposition date, and (d) the

uncontested proffer of Plaintiffs’ counsel concerning a serious immediate family medical issue

during the summer months. 1 Reconsideration is thus unwarranted.

               Based on the forgoing discussion, Defendant’s Motion to Vacate [Doc. 59] is

DENIED, and Defendant’s Motion for Summary Judgment [Doc. 54] is DENIED without

prejudice as being premature in view of ongoing discovery.

               The Court DIRECTS the Clerk to send a copy of this Order to counsel of record

and to any unrepresented party.

                                                      ENTERED:        December 28, 2020




       1
           Defendant is understandably discontent respecting its inability to respond prior to the
Court modifying the scheduling order, although good cause was, as noted, abundant. The better
practice is to await a response. Additionally, Plaintiffs’ counsel should not, in future cases where
a Pandemic may not be in play, think that good cause will exist in a vacuum when (1) discovery
somehow “eliminat[es a] . . . preferred strict liability claim” when best practice dictates all claims
should be developed simultaneously, or (2) they do not avail themselves of the arsenal found in
the discovery rules simply because they may be “hopeful [a] matter would resolve at mediation . .
. .” (Pls.’ Resp. at 2-3).
